                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-00287-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. BARTHOLOMEW XAVIER FORD,

      Defendant.


                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      On or about August 6, 2021, in the State and District of Colorado, the defendant,

BARTHOLOMEW XAVIER FORD, did steal, take, and abstract from and out of a post

office, mail receptacle, and other authorized depository for mail matter, located at 10799

West Alameda Avenue in Lakewood, Colorado, letters, packages, and mail addressed to

S.S. in Lakewood, Colorado; G.V.D. in Lakewood, Colorado; M.Q. in Denver, Colorado;

D.H. in Denver, Colorado; C.C. in Lakewood, Colorado; D.M. in Lakewood, Colorado;

M.F. in Lakewood, Colorado; J.L. in Lakewood, Colorado; C.N.W. in Lakewood, Colorado;

S.S. in Lakewood, Colorado; and I.C.G. in Lakewood, Colorado, and did unlawfully have

in his possession letters, packages, and mail addressed to the same, which had been

stolen, taken, and abstracted from a post office, mail receptacle, and other authorized

depository for mail matter, knowing said letters, packages, and mail to have been stolen,

taken, and abstracted.



                                            1
      All in violation of Title 18, United States Code, Section 1708.

                                       COUNT 2

      On or about August 6, 2021, in the State and District of Colorado, the defendant,

BARTHOLOMEW XAVIER FORD, willfully and maliciously did injure, tear down, destroy,

and break open a letter box and receptacle, located at 10799 West Alameda Avenue in

Lakewood, Colorado, which was intended and used for the receipt and delivery of mail

matter on a mail route of the United States Postal Service.

      All in violation of Title 18, United States Code, Section 1705.




                                                A TRUE BILL:




                                                Ink Signature on File in Clerk’s Office
                                                FOREPERSON


MATTHEW T. KIRSCH
Acting United States Attorney

By: s/Jena R. Neuscheler_
Jena R. Neuscheler
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0405
E-mail: Jena.Neuscheler@usdoj.gov
Attorney for Government




                                            2
